RECORD RETENTION FORM - CRIMINAL CASES

Appellate Cause No.: 05-12-01228 & 01229-CR

Style:   Adolfo Salazar v. The State of Texas

County: Dallas

Published: No

Case Disposition & Date: Affirmed, July 15, 2013

Description/Subject of Case: The trial court adjudicated appellant guilty of burglary of a habitation and
aggravated robbery and assessed punishment of twenty years’ imprisonment on the burglary offense and
sixty years’ imprisonment on the aggravated robbery offense. Appellant contends his guilty plea to the
aggravated robbery charge was not knowing and voluntary and the trial court erred by denying his motion
to strike an allegation in the State’s motion to adjudicate guilt.

RECOMMENDATION: [ ] Destroy                      [ X ] Retain (Keep only opinions that fall under archive
                                                 retention criteria - see list below)


[X]      The sentence imposed in the criminal case is more than 20 years confinement. (In the event
         there are companion cases, if the sentence in any case is more than 20 years, the records of
         all companion cases must be retained.)

[ ]      The case involves a sex offense and the defendant is sentenced to the penitentiary for that
         offense.

[ ]      The appeal involves a ruling on a motion for post-conviction DNA testing under chapter 64
         of the Texas Code of Criminal Procedure and the record of an appeal of the underlying
         conviction was or would have been designated for retention (i.e., sentence(s) more than 20
         years confinement; sex offense in which defendant sentenced to prison).

[ ]      The opinion in the case is published.

[ ]      The case contains unique information regarding local history, public figures (including
         victims, complainants, or witnesses), local events, or there are aspects of the case which are
         particularly notorious;

[ ]      The records, in the opinion of the clerk or other person designated by the Court, contain
         highly concentrated, unique, and valuable information unlikely to be found in any other
         source available to researchers;

[ ]      The records have been determined to be archival state records;

[ ]      The records are indexes, original opinions, minutes, and general court dockets which have
         not been microfilmed.

SIGNED: __/s/ Justice Robert M. Fillmore _

DATE:         July 15, 2013                                 SERIES NO.: ________________________